ORDER
Respondent petitions to be transferred to disability inactive status.
IT IS ORDERED that respondent is transferred to disability inactive status until further order of this court.
IT IS FURTHER ORDERED that Ann L. Furr, Esquire, is hereby appointed to assure responsibility for respondent’s client files, trust account(s), escrow account(s), operation account(s), and any other law office accounts respondent may maintain. Ms. Furr shall take action as required by Paragraph 33, Rule 413, SCACR, to protect the interests of respondent’s clients. Ms. Furr has authority to make disbursements from respondent’s trust, escrow, and/or operation account(s) as is reasonably necessary and may apply to the Chairperson of the Board on Grievances and Discipline for authority to make any disbursements that appear to be unusual or out of the ordinary.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of respondent, shall serve as notice to the bank or other financial institution that Ann. L. Furr, Esquire, has been duly appointed by this Court.
This Order shall be made public.
/s/ Ernest A. Finney. Jr.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT